MEMORANDUM *
Juan Manuel Sanehez-Toro (“Sanchez”) appeals the sentence imposed by the district court following his guilty plea to one count of possession with intent to distribute marijuana, in violation of 21 U.S.C. § 841(b)(l)(B)(vii). Sanchez contends that the district court violated his due process rights by imposing a longer sentence than that imposed on a similarly-situated defendant because Sanchez pled guilty without agreeing to waive his right to appeal and other rights. We have jurisdiction pursuant to 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291, and we affirm.
The district judge gave many reasons for the sentence he imposed.1 The comparison to the other, unnamed, defendant was only one factor among several that the court considered. There is no indication whatsoever that the sentence imposed was based on an “impermissible motive to punish [Sanchez] for exercising his trial rights.” United States v. Bischel, 61 F.3d 1429, 1437 (9th Cir.1995). The sentence imposed by the district court accordingly is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. Because the parties are familiar with the facts, we do not recite them here except as necessary to aid in understanding this disposition.